DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    607
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    531
    864
    media_image2.png
    Greyscale

Bib Data

    PNG
    media_image3.png
    417
    551
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
With respect to the applied Morin reference, Applicant implausibly argues:
Applicant respectfully traverses the rejection because Morin does not disclose or suggest "a second screen vessel spatially oriented parallel to the first screen vessel and fluidly coupled to the slowdown chamber vessel," as recited in independent claim 1 and similarly recited in independent claim 16. In contrast, Morin only discloses a single vessel 14. See, e.g., Morin at [0133] and Figure 1. 
Notwithstanding the foregoing, Applicant has also amended independent claims 1 and 16 to recite "a first valve fluidly coupled to the slowdown chamber vessel and the first screen vessel, the first valve for preventing the first portion of the partially-separated fluid from flowing from the slowdown chamber vessel into the first screen vessel to allow the first screen to be cleaned without taking the separating system offline; and a second valve fluidly coupled to the slowdown chamber vessel and the second screen vessel, the second valve for preventing the second portion of the partially-separated fluid from flowing from the slowdown chamber vessel into the second screen vessel to allow the second screen to be cleaned without taking the separating system offline." 
This amendment captures one of the benefits provided by Applicant's invention, which is the ability to perform maintenance on the system without taking the whole system offline. More particularly, Applicant's specification states, "Rather than taking both screen vessels 104, 106 offline at the same time, flow to one of the screen vessels 104, 106 may be maintained, while flow to the other is stopped, thereby allowing the system 100 to continue operation (potentially at lower flowrates through the system 100)." Applicant's specification at [0051]. 
Morin does not have this ability. As a result, Morin's system is taken offline to perform maintenance. More particularly, Morin states, "Monitoring the pressures in the vessel and downstream of the unit, an operator will be able to tell that the vessel will require clean out preventive of pressure differential failure. Once the two pressures hit a certain differential pressure dictated by the recommend screen collapsible pressure design the operator will shut down flow in and out of the unit trapping pressure inside. The operator would then open the drain ball valves blowing out all sand and water to a choke. The choke line relieves pressure and blows all fluids and contaminates into a Blowdown Vessel. This vessel will hold the contaminants until a blowout 11 trucker can come by to clean it out. Once the Sand Filter has blown out all frac sand and other contaminates, the operator shuts the drain ball valves and can re-open upstream and downstream valves to continue processing gas. This is a quick and effective clean out processes to effectively clean out vessels with minimal down time." Morin at [0130]. 
For any of the foregoing reasons, Morin does not disclose or suggest each and every limitation recited in independent claims 1 and 16. The dependent claims are allowable for at least the same reasons as well as by reason of reciting additional features not disclosed by the cited art. Withdrawal of the rejection is respectfully requested.

This line of argument is remarkable. It is remarkable in view of the admissions made in the Background section of Applicant’s very own Specification. Without making reference to any specific prior art, Applicant states:
[0003]  These separator systems have maintenance requirements. For example, the solids separated from the fluid within the system may need to be removed from the system occasionally. There are a variety of ways to accomplish this, including backflow, removing and washing filter screens, etc. Oftentimes, however, the separator system goes offline to allow for such maintenance. The separator may thus be bypassed (e.g., if a backup system is available), or the production may be halted, to allow operators to access the screen-containing vessels and clean the screens. This may result in costly increases in machinery, non-productive time, or both.

It is unclear how Applicant can plausibly assert that “This amendment captures one of the benefits provided by Applicant's invention, which is the ability to perform maintenance on the system without taking the whole system offline,” when Applicant’s very own Specification (Background Section) teaches two known alternatives of known separator systems, namely, that “The separator may thus be bypassed (e.g., if a backup system is available), or the production may be halted, to allow operators to access the screen-containing vessels and clean the screens.”
The teachings of MORIN with respect to “at least one,” were, quite conveniently, not addressed. For Applicant’s convenience, they are repeated here:
The drafter of MORIN ‘313 clearly envisioned and intended the claims thereof, to cover more than one horizontally oriented screen vessel:
[0065] The phrase "at least one of", when such phrase modifies a plurality of things (such as an enumerated list of things) means any combination of one or more of those things, unless expressly specified otherwise. For example, the phrase "at least one of a widget, a car and a wheel" means either (i) a widget, (ii) a car, (iii) a wheel, (iv) a widget and a car, (v) a widget and a wheel, (vi) a car and a wheel, or (vii) a widget, a car and a wheel. The phrase "at least one of", when such phrase modifies a plurality of things does not mean "one of" each of the plurality of things.

From claim One of MORIN ‘313:
c) the outlet, disposed at a second end of the tube, opposing the first end and in fluid communication with at least one of i) a vertically oriented tubular screen chamber and ii) a horizontally oriented tubular screen chamber, wherein the vertically oriented tubular screen chamber and the horizontally oriented tubular screen chamber (together, the "tubular screen chambers") are elevated relative to the horizontally disposed gravity knock-out tube to prevent/reduce solids from accumulating around the tubular screen chambers;

The language is plain, clear, English. Applicant’s arguments in view of AAPA and the teachings of the applied references, are not well received.

Claim Rejections - 35 USC § 102/103
Claims 1-4,9,10,16,18,19,24 and 25 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MORIN (US 2015/0292313 A1), and, optionally, further in view of AAPA (Applicant’s Admitted Prior Art).
Applicant’s BACKGROUND:
[0002] When oil or other fluids are produced/recovered from the well, it may be desirable to remove sand or other solids from the produced fluid. A separator system may be employed to perform this function. Such separators generally include gravity-based tanks that receive fluid from a pipe line. The tanks can be vertically or horizontally oriented and are essentially vessels of larger diameter than the pipe line; thus, the velocity of the fluid slows upon entering the vessel, allowing the solids to sink to the bottom. Upon leaving the tank, the velocity of the fluid may again increase. The tanks may also include baffles, turns, etc., which may further facilitate solids separation from the fluid. Further, some separators employ screens, against which the fluid impinges, which tends to cause the solids to collide with the screens and drop out of suspension in the fluid, separating it out from the fluid flow, which flows through the screen. 
[0003]  These separator systems have maintenance requirements. For example, the solids separated from the fluid within the system may need to be removed from the system occasionally. There are a variety of ways to accomplish this, including backflow, removing and washing filter screens, etc. Oftentimes, however, the separator system goes offline to allow for such maintenance. The separator may thus be bypassed (e.g., if a backup system is available), or the production may be halted, to allow operators to access the screen-containing vessels and clean the screens. This may result in costly increases in machinery, non-productive time, or both.

The rich MORIN (‘313) reference discloses an apparatus comprising numerous valves to control fluid flows, one or more screens which in use eliminates sand and/or fluid slugs from blocking at a screen by placing at least the screen in an elevated secondary chamber, for preventing sand, fluid slugs and the like from accumulating around the screen. As this is the Inventors’ own prior patent, claim limitation correspondence should be self-evident.

    PNG
    media_image4.png
    733
    356
    media_image4.png
    Greyscale

MORIN (‘313) discloses:
[0086] The apparatus, system and method breaks down the sand filtering into three stages or steps of processing 1) gravity knock-out processing in horizontally disposed gravity knock-out tube; 2) tubular screen chamber filtering, wherein tubular screen chamber (whether horizontal or vertical) is elevated relative to the horizontally disposed gravity knock-out tube to prevent/reduce solids from accumulating around the tubular screen chambers; and 3) secondary filtering through a perforated plate (disposed between outlet and tubular screen chamber).
[0140] FIG. 7 is a side plan view and FIG. 8 a perspective view of a horizontal/horizontal (H-H) sand filter apparatus shown generally at 54. In this H-H embodiment, an inlet is shown at 56, pressure vessel/velocity slowdown chamber (for primary processing) at 58, sand clean-out-screen access at 60, and nozzle/transition point from primary to secondary screening stages at 62. Horizontal screen 64 is disposed within cartridge 65 (within coalescing section 104) (see FIG. 10). Outlet or back flush is provided at 66. An upstream/downstream pressure indicator for auto/manual dump indication is provided at 68 and PSV line at 78.

Regarding blowdown:
[0134] In regards to blowdown, blowdown spooling is provided at 30, blowdown valve and by-pass at 32, blowdown vessel at 34 and blowdown drain/clean out at 36. 
[0141] In regards to blowdown, there is provided drain clean out channel 70, blowdown piping and valves 72, blowdown/sand storage chamber/vessel 74, and blowdown drain 76. 
[0150] FIG. 17 is a side plan view to assist in the understanding of the orientation and operation of the blowdown valves. There are a plurality of options for blowdown operation including two manual options and one automatic option. 


The drafter of MORIN ‘313 clearly envisioned and intended the claims thereof, to cover more than one horizontally oriented screen vessel:
[0065] The phrase "at least one of", when such phrase modifies a plurality of things (such as an enumerated list of things) means any combination of one or more of those things, unless expressly specified otherwise. For example, the phrase "at least one of a widget, a car and a wheel" means either (i) a widget, (ii) a car, (iii) a wheel, (iv) a widget and a car, (v) a widget and a wheel, (vi) a car and a wheel, or (vii) a widget, a car and a wheel. The phrase "at least one of", when such phrase modifies a plurality of things does not mean "one of" each of the plurality of things.

From claim One of MORIN ‘313:
c) the outlet, disposed at a second end of the tube, opposing the first end and in fluid communication with at least one of i) a vertically oriented tubular screen chamber and ii) a horizontally oriented tubular screen chamber, wherein the vertically oriented tubular screen chamber and the horizontally oriented tubular screen chamber (together, the "tubular screen chambers") are elevated relative to the horizontally disposed gravity knock-out tube to prevent/reduce solids from accumulating around the tubular screen chambers; and

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of MORIN (US 2015/0292313 A1) ), and, optionally, further in view of AAPA (Applicant’s Admitted Prior Art), as applied to claims 1-4,9,10,16,18, 19,24 and 25 above, and further in view of TURCHETTI (US 6,730,219).
Dependent claim 5 differs from MORIN ‘313 by specifying a “crane,” with claim 6 further specifying “one or more winches” and “one or more hoists,” while dependent claim 7 further specifies a “second crane.”
	TURCHETTI discloses structure seen to constitute a crane, winch and hoist in a similar filtration device, as depicted at least in Figures 10 and 11. It would have been obvious to one of ordinary skill in the art to modify the system of MORIN ‘313 by incorporating one or more cranes, winches and hoists as taught by TURCHETTI in order to facilitate easier movement of the screens of MORIN ‘313. 

    PNG
    media_image5.png
    438
    654
    media_image5.png
    Greyscale

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of MORIN (US 2015/0292313 A1), and optionally, AAPA and  further in view of TURCHETTI (US 6,730,219) as applied to claims 5-7 above, and further in view of SIPP (US 2005/0017513 A1).
Claim 8 differs from the references as applied above by specifying the first crane of claim 5 to be “pivotably coupled to the first screen vessel.”
The Examiner takes OFFICIAL NOTICE of the fact that pivotable cranes are conventionally known to those skilled in the art. For example, SIPP discloses a pivotable crane in a filter device:

    PNG
    media_image6.png
    394
    728
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the apparatus of the references as applied above by incorporating a pivotable crane in order to provide greater flexibility of movement.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the teachings of MORIN (US 2015/0292313 A1), and optionally AAPA as applied to claims 1-4,9,10,16,18,19,24 and 25 above, and further in view of TURCHETTI (US 6,730,219) and/or SIPP (US 2005/0017513 A1).
Claim 20 differs from the references as applied above by specifying a pivotable crane and customary subcomponents thereof.
TURCHETTI discloses structure seen to constitute a crane, winch and hoist in a similar filtration device, as depicted at least in Figures 10 and 11. It would have been obvious to one of ordinary skill in the art to modify the system of MORIN ‘313 by incorporating one or more cranes, winches and hoists as taught by TURCHETTI in order to facilitate easier movement of the screens of MORIN ‘313. 

    PNG
    media_image5.png
    438
    654
    media_image5.png
    Greyscale

The Examiner takes OFFICIAL NOTICE of the fact that pivotable cranes are conventionally known to those skilled in the art. For example, SIPP discloses a pivotable crane in a filter device:

    PNG
    media_image6.png
    394
    728
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the apparatus of the references as applied above by incorporating a pivotable crane in order to provide greater flexibility of movement.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of MORIN (US 2015/0292313 A1) and/or AAPA (Applicant’s Admitted Prior Art) and/or TURCHETTI (US 6,730,219) and/or SIPP (US 2005/0017513 A1).
Applicant’s BACKGROUND:
[0002] When oil or other fluids are produced/recovered from the well, it may be desirable to remove sand or other solids from the produced fluid. A separator system may be employed to perform this function. Such separators generally include gravity-based tanks that receive fluid from a pipe line. The tanks can be vertically or horizontally oriented and are essentially vessels of larger diameter than the pipe line; thus, the velocity of the fluid slows upon entering the vessel, allowing the solids to sink to the bottom. Upon leaving the tank, the velocity of the fluid may again increase. The tanks may also include baffles, turns, etc., which may further facilitate solids separation from the fluid. Further, some separators employ screens, against which the fluid impinges, which tends to cause the solids to collide with the screens and drop out of suspension in the fluid, separating it out from the fluid flow, which flows through the screen. 

[0003]  These separator systems have maintenance requirements. For example, the solids separated from the fluid within the system may need to be removed from the system occasionally. There are a variety of ways to accomplish this, including backflow, removing and washing filter screens, etc. Oftentimes, however, the separator system goes offline to allow for such maintenance. The separator may thus be bypassed (e.g., if a backup system is available), or the production may be halted, to allow operators to access the screen-containing vessels and clean the screens. This may result in costly increases in machinery, non-productive time, or both.

The rich MORIN (‘313) reference discloses an apparatus comprising numerous valves to control fluid flows,  one or more screens which in use eliminates sand and/or fluid slugs from blocking at a screen by placing at least the screen in an elevated secondary chamber, for preventing sand, fluid slugs and the like from accumulating around the screen. As this is the Inventors’ own prior patent, claim limitation correspondence should be self-evident.

    PNG
    media_image4.png
    733
    356
    media_image4.png
    Greyscale

MORIN (‘313) discloses:
[0086] The apparatus, system and method breaks down the sand filtering into three stages or steps of processing 1) gravity knock-out processing in horizontally disposed gravity knock-out tube; 2) tubular screen chamber filtering, wherein tubular screen chamber (whether horizontal or vertical) is elevated relative to the horizontally disposed gravity knock-out tube to prevent/reduce solids from accumulating around the tubular screen chambers; and 3) secondary filtering through a perforated plate (disposed between outlet and tubular screen chamber).
[0140] FIG. 7 is a side plan view and FIG. 8 a perspective view of a horizontal/horizontal (H-H) sand filter apparatus shown generally at 54. In this H-H embodiment, an inlet is shown at 56, pressure vessel/velocity slowdown chamber (for primary processing) at 58, sand clean-out-screen access at 60, and nozzle/transition point from primary to secondary screening stages at 62. Horizontal screen 64 is disposed within cartridge 65 (within coalescing section 104) (see FIG. 10). Outlet or back flush is provided at 66. An upstream/downstream pressure indicator for auto/manual dump indication is provided at 68 and PSV line at 78.

Regarding blowdown:
[0134] In regards to blowdown, blowdown spooling is provided at 30, blowdown valve and by-pass at 32, blowdown vessel at 34 and blowdown drain/clean out at 36. 
[0141] In regards to blowdown, there is provided drain clean out channel 70, blowdown piping and valves 72, blowdown/sand storage chamber/vessel 74, and blowdown drain 76. 
[0150] FIG. 17 is a side plan view to assist in the understanding of the orientation and operation of the blowdown valves. There are a plurality of options for blowdown operation including two manual options and one automatic option. 


The drafter of MORIN ‘313 clearly envisioned and intended the claims thereof, to cover more than one horizontally oriented screen vessel:
[0065] The phrase "at least one of", when such phrase modifies a plurality of things (such as an enumerated list of things) means any combination of one or more of those things, unless expressly specified otherwise. For example, the phrase "at least one of a widget, a car and a wheel" means either (i) a widget, (ii) a car, (iii) a wheel, (iv) a widget and a car, (v) a widget and a wheel, (vi) a car and a wheel, or (vii) a widget, a car and a wheel. The phrase "at least one of", when such phrase modifies a plurality of things does not mean "one of" each of the plurality of things.

From claim One of MORIN ‘313:
c) the outlet, disposed at a second end of the tube, opposing the first end and in fluid communication with at least one of i) a vertically oriented tubular screen chamber and ii) a horizontally oriented tubular screen chamber, wherein the vertically oriented tubular screen chamber and the horizontally oriented tubular screen chamber (together, the "tubular screen chambers") are elevated relative to the horizontally disposed gravity knock-out tube to prevent/reduce solids from accumulating around the tubular screen chambers;

	Independent claim 21 differs from MORIN ‘313 by specifying a pivotable crane and customary subcomponents thereof.
TURCHETTI discloses structure seen to constitute a crane, winch and hoist in a similar filtration device, as depicted at least in Figures 10 and 11. It would have been obvious to one of ordinary skill in the art to modify the system of MORIN ‘313 by incorporating one or more cranes, winches and hoists as taught by TURCHETTI in order to facilitate easier movement of the screens of MORIN ‘313. 

    PNG
    media_image5.png
    438
    654
    media_image5.png
    Greyscale

The Examiner takes OFFICIAL NOTICE of the fact that pivotable cranes are conventionally known to those skilled in the art. For example, SIPP discloses a pivotable crane in a filter device:

    PNG
    media_image6.png
    394
    728
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the apparatus of the references as applied above by incorporating a pivotable crane in order to provide greater flexibility of movement.
Information Disclosure Statement
	As an aid to guidance in complying with 37 CFR §§ 1.56, 1.97 and 1.98, Chapter 2000 of the MPEP has been written.
MPEP § 2001.06(b) [R-2]    Information Relating to or From Copending United States Patent Applications
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir.1972):

[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.

See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application.>See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.

The discussion of prior art in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicants are urged to reveal the source of and supply references which were the basis for the statements made in the “BACKGROUND” section of the Specification, as reproduced in the previous Office Action.

Prior Art of Interest

    PNG
    media_image7.png
    326
    840
    media_image7.png
    Greyscale



Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776